Opinion by
Walker, J.
It was stipulated that certain of the merchandise consists o"f hides of cattle of the bovine species similar to those the subject of Rice v. United States (11 Cust. Ct.118, C. D. 807), which record was incorporated herein. In accordance therewith certain of the hides in question entered for consumption or withdrawn from warehouse for consumption prior to the effective date of the Argentine Trade Agreement (T. D. 50504) were held dutiable at 10 percent under paragraph 1530 (a), and those entered or withdrawn from- warehouse for con•sumption on or after the effective (late of said trade agreement were hold dutiable at 5 percent under paragraph 1530 (a) and said trade agreement. The protests were •sustained to that extent.